This is an appeal from a judgment of the Supreme Court whose opinion is reported at 9 N.J. Mis. R. 43. In that opinion it is inadvertently stated that the judgment was based upon a nonsuit ordered by the trial judge, whereas in fact it was based upon a directed verdict. With this correction the judgment is affirmed for the reasons expressed in the opinion of the court below.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 11.
For reversal — None. *Page 171